 

ATTORNEY AT LAW

Stan Brown, Esq.

Stan Derwin Brown Law Office, LLC
1300 Caraway Court, Suite 101 * Largo, Maryland 20774-5462
Telephone: 301.883.8888 * Fax: 301.883.8606
Website: StanBrown.law & CrimeVictim.law

E-mail: attorney@StanBrown.net

Licensed in Maryland & Washington, D.C.

 

 

March 26, 2019

Honorable George J. Hazel
United States District Judge
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Re: Steven Franco, et al. v. The City of Seat Pleasant, Maryland, et al.
Case No. GJH-18-2027

Dear Judge George J. Hazel:

This letter is in response to your March 21, 2019 Order and Memorandum Opinion
wherein you instructed that “[w]ithin 14 days of this Order, Plaintiffs shall submit a 2 - 3
page letter summarizing any facts they would include in an Amended Complaint.”

Please note that on page seven (7) of your Memorandum you correctly concluded
that the Plaintiffs’ “must be afforded a reasonable opportunity for discovery’ if it is
essential to the nonmoving party’s ability to oppose the motion.” Plaintiffs did not file an
affidavit or declaration under Fed. R. Civ. P. 56(d), but Plaintiffs in fact put the district
court on notice of the reasons why summary judgment was premature------- on April 10,
2018 Plaintiffs filed Request for Documents, Interrogatories, Request for
Admissions and Notice of Service Regarding Discovery on all defendants prior to
removal to federal court. The Notice of Service Regarding Discovery documents were
part of the pleadings removed to federal court. Defendants removed the case to federal
court and never responded to the Plaintiffs’ discovery.

Once the case was removed to federal court discovery was automatically halted
pursuant to federal rules. The district court did not issue a Scheduling Order or conduct
a Case Management Conference, to allow discovery to continue, during the past eleven
months subsequent to removal. Therefore Plaintiffs were under the impression that a
request for discovery once the case was removed to federal court would be redundant
to its previously filed discovery requests.

Page 1 of 2
However, the plaintiffs’ lawsuit successfully obtained its desired result----on June 4,
2018 the City of Seat Pleasant repealed the unconstitutional Special Tax.

Therefore, the Plaintiffs withdraw their request for leave to amend their Complaint.

Respectfully,

Stan Brown, Esq.
Counsel for Plaintiffs

cc Victoria M. Shearer, Esq.
Counsel for Defendants

Stan Brown, Esq.
Stan Derwin Brown Law Office, LLC Page 2 of 2
1300 Caraway Court * Suite 101 * Largo, Maryland 20774-5462
Telephone: 301.883.8888 * Fax: 301.883.8606
Website: StanBrown.law
E-mail: attorney@StanBrown.net
